                   IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 16-64-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
          vs.

 CHARLES SPOTTED WOLF,

                 Defendant.



                                   I. Synopsis

      Defendant Charles Spotted Wolf (Spotted Wolt) has been accused of

violating the conditions of his supervised release. Spotted Wolf admitted all of the

alleged violations. Spotted Wolf's supervised release should be revoked. Spotted

Wolf should be placed in custody for 10 months, with no supervised release to

follow.

                                    II. Status

      Spotted Wolf was found guilty of Burglary on December 15, 2016,

following a jury trial. (Doc. 56). The Court sentenced Spotted Wolf to 21 months

of custody, followed by 2 years of supervised release. (Doc. 81 ). Spotted Wolf's

current term of supervised release began on March 13, 2019. (Doc. 120 at 1).
       Petition

       The United States Probation Office filed a Petition on April 17, 2019,

requesting that the Court revoke Spotted Wolfs supervised release. (Doc. 120).

The Petition alleged that Spotted Wolf had violated the conditions of his

supervised release: 1) by failing to report to his probation officer as directed; and

2) by failing to notify his probation officer of a change in residence. United States

District Court Judge Brian Morris issued a warrant for Spotted Wolfs arrest on

April 17, 2019.

       Initial appearance

       Spotted Wolf appeared before the undersigned for his initial appearance on

July 17, 2019. Spotted Wolf was represented by counsel. Spotted Wolf stated that

he had read the petition and that he understood the allegations. Spotted Wolf

waived his right to a preliminary hearing. The parties consented to proceed with

the revocation hearing before the undersigned.

      Revocation Hearing

      The Court conducted a revocation hearing on July 17, 2019. Spotted Wolf

admitted that he had violated the conditions of his supervised release: I) by failing

to report to his probation officer as directed; and 2) by failing to notify his

probation officer of a change in residence.

                                           2
       Spotted Wolfs supervised release violations are Grade C violations.

Spotted Wolfs criminal history category is II. Spotted Wolfs underlying offense

is a Class C felony. Spotted Wolf could be incarcerated for up to 24 months. 1-Ie

could be ordered to remain on supervised release for up to 20 months, less any

custody time imposed. The United States Sentencing Guidelines call for a term of

custody of 4 to 10 months.

                                    III. Analysis

      Spotted Wolfs supervised release should be revoked. Spotted Wolf should

be incarcerated for 10 months, with no supervised release to follow. This sentence

is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Spotted Wolf that the above sentence would be

recommended to Judge Morris. The Court also informed Spotted Wolf of his right

to object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Spotted Wolf that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Spotted Wolf stated that he wished to

waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before Judge Morris.


                                          3
The Court FINDS:

       That Charles Spotted Wolf violated the conditions of his supervised release
       by failing to report to his probation officer as directed, and by failing to
       notify his probation officer of a change in residence.

The Court RECOMMENDS:

       That the District Court revoke Spotted Wolfs supervised release and
       commit Spotted Wolf to the custody of the United States Bureau of
       Prisons for a term of 10 months, with no supervised release to follow.

         NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
     RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                          OBJECT

       The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a

district court judge.

      DATED this 17th day of July, 2019.




                                               United Swtes Mngistrari: Jud!,!e

                                         4
